U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-KSB/A [ X ]Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2007 []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number 0-19620 America West Resources, Inc. (Exact name of small business issuer as specified in its charter) Nevada 84-1152135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 57 West 200 South, Suite 400, Salt Lake City, UT 84101 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(801) 521-3292 Former Name: Reddi Brake Supply Corporation Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock Check whether the Issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.o Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x State Issuer’s revenues for its most recent fiscal year:Revenues for the twelve months ended December 31, 2007 total $5,044,312. The aggregate market value of the voting stock held by non-affiliates of the registrant, based on the closing price of the common stock on the OTC Electronic Bulletin Board on April 14, 2008 was $5,639,329. As of April 14, 2008, the registrant had 100,234,928 shares of common stock outstanding. Table of Contents America West Resources, Inc. Table of Contents Page No. Part I Item 1. Description of Business 3 Item 2. Description of Property 12 Item 3. Legal Proceedings 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Part II Item 5. Market for Common Equity and Related Shareholder Matters 18 Item 6. Management’s Discussion and Analysis and Results of Operations and Financial Condition 20 Item 7. Financial Statements 26 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 51 Item 8A. Controls and Procedures 51 Item 8B. Other Information 51 Part III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 51 Item 10. Executive Compensation 54 Item 11. Security Ownership of Certain Beneficial Owners and Management 56 Item 12. Certain Relationships and Related Transactions 57 Item 13. Exhibits 58 Item 14. Principal Accountant’s Fees and Services 59 2 Table of Contents PART I Industry and Market Data The industry and market data presented in this Annual Report are estimates and are based upon third-party data and our own internal estimates. While we believe this data is reasonable, in some cases our data is based on our or others’ estimates and cannot be verified by us. Accordingly, prospective investors are cautioned not to place undue reliance on the industry and market data included in this Annual Report. Special Note Regarding Forward-Looking Statements This Annual Report contains forward-looking statements.These statements relate to future events or future financial performance and involve known and unknown risks, uncertainties and other factors that may cause the Company’s or its industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by the forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or the negative of these terms or other comparable terminology.These statements are only predictions.Actual events or results may differ materially. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, the Company cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither the Company nor any other person assumes responsibility for the accuracy and completeness of these forward-looking statements.The Company is under no duty to update any of the forward-looking statements after the date of this report to conform its prior statements to actual results. ITEM 1. DESCRIPTION OF BUSINESS We are in the business of coal mining through our wholly owned subsidiary Hidden Splendor Resources, Inc., a Nevada corporation (“Hidden Splendor”).Hidden Splendor’s only business is the coal mining operation at the Horizon Mine located approximately 11 miles west of Helper, Utah in Carbon County.This mine produces what is commonly known as “steam coal,” that is, coal used to heat water to create steam which, in turn, is used to turn turbine engines to produce electricity.
